Notice of Allowance
This communication is in response to the amendment filed on 05/04/2021. After thorough search, prosecution history, double patenting review, and in view of prior arts of the record, claims 1, 3-9, 11-12, 14-15, 17-20, 28-35 are allowed.  Claims 2, 10, 13, 16, and 21-27 have been canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Kevin Grange (Reg. No. 60793) on 5/24/2021.

The application has been amended as follows:
	1.	(Currently amended) A method comprising:
receiving, by a memory appliance, a memory related command of a client system, said memory related command being an application layer command, wherein said memory appliance comprises a host system, a memory controller, and a plurality of memory devices coupled to said memory controller;
translating, by said memory appliance, said application layer command into a plurality of primitive commands that are lower layer commands than the application layer command and formatted to be executed by said memory controller to perform data manipulation operations on data of said plurality of memory devices stored in data structures;

establishing a direct memory transfer between said memory controller and a network interface of said memory appliance; and
transferring, by said memory controller without transmitting said result to a processor of the host system, said result to said client system, wherein said memory related command is received over said network interface and said result is transferred over said network interface to said client system, wherein said memory related command of said client system is received over said network interface of said memory appliance and comprises an OSI layer 7 command.
2.	(Canceled)
3.	(Original) The method as described in Claim 1, wherein said establishing a direct memory transfer comprises:
establishing a direct memory access (DMA) memory transfer.
4.	(Currently amended) A method comprising:

translating, by said memory appliance, said memory related command into a plurality of commands that are formatted to be executed by said memory controller to perform data manipulation operations on data of said plurality of memory devices stored in data structures;
executing, by said memory controller, said plurality of commands on said data to produce a result;
establishing a direct memory transfer between said memory controller and a network interface of said memory appliance; and
transferring, by said memory controller without transmitting said result to a processor of the host system, said result to said client system, wherein said memory related command is received over said network interface and comprises an OSI layer 7 command, and said result is transferred over said network interface to said client system, wherein said transferring said result further comprises:
storing in a buffer at least one pointer to data in said plurality of memory devices that satisfy said memory related command;

accessing said data using said pointer; and
returning said data to said network interface for delivery over a network.
5.	(Previously presented) The method as described in Claim 1, wherein said memory controller comprises a programmable logic device.
6.	(Original) The method as described in Claim 5, wherein said programmable logic device comprises a field programmable gate array (FPGA) device.
7.	(Previously presented) The method as described in Claim 6, wherein said plurality of primitive commands are accelerated via execution on said FPGA device.
8.	(Previously presented) The method as described in Claim 1, wherein said receiving said memory related command comprises receiving said memory related command using a communication protocol that is substantially compliant with a peripheral component interconnect express (PCIE) communication bus protocol.
9.	(Previously presented) The method as described in Claim 1, further comprising:
storing said plurality of primitive commands as a command chain, wherein said command chain comprises a program operable for re-execution in response to another memory related command of 
10.	(Canceled)
11.	(Previously presented) The method of Claim 1, wherein said data structures comprise a key-value store memory.
12.	(Currently amended) A method comprising:
receiving, by a memory appliance over a network interface, a memory related command of a client system said memory related command being an application layer command, wherein said memory appliance comprises a host system, a memory controller, and a plurality of memory devices;
translating, by said memory appliance, said application layer command into a plurality of commands more primitive than said memory related command;
storing said plurality of commands in a first queue;
reading, by said memory controller, said plurality of commands from said first queue;
executing, by said memory controller, said plurality of commands on data stored in said plurality of memory devices to produce a result;
and comprises an OSI layer 7 command, and said result is transferred over said network interface to said client system; and
notifying said host system of said transfer.
13.	(Canceled)
14.	(Previously presented) The method of Claim 12, wherein establishing a direct memory transfer comprises establishing a direct memory access (DMA) memory transfer.
15.	(Previously presented) The method as described in Claim 14, wherein said establishing a direct memory transfer is initiated by the processor of said host system.
16.	(Canceled)
17.	(Currently amended) A memory appliance comprising:
a network interface operable to receive a memory related command of a client system, said memory related command being an application layer command;

a plurality of memory devices comprising data in one or more data structures; and
the memory controller coupled to said plurality of memory devices, wherein said plurality of primitive commands comprise data manipulation operations of data stored in at least one data structure;
wherein the processor is operable to establish a direct memory transfer between said memory controller and the network interface;
wherein said memory controller is operable to execute said plurality of primitive commands on said data to produce a result and to transfer, without transmitting said result to the processor of the host system, said result to said client system; and
wherein said memory related command is received over said network interface and comprises an OSI layer 7 command, and said result is transferred over said network interface to said client system.

19.	(Previously presented) The memory appliance of Claim 17, wherein said memory controller comprises a programmable logic device.
20.	(Previously presented) The memory appliance of Claim 17, wherein said memory controller comprises an application specific integrated circuit (ASIC).
21-26.	(Not entered)
27.	(Canceled) 
28.	(Previously presented) The method of claim 1, wherein said memory related command of said client system comprises an application specific operation generated by an application of said client system.
29.	(Previously presented) The method of claim 1, wherein said application layer command comprising at least one of a data sort command or a data compression command.
30.	(Previously presented) The method of claim 1, wherein said memory related command of said client system comprises a memcached operation.

32.	(Previously presented) The method of claim 1, wherein said network interface of said memory appliance comprises at least one of a network interface card (NIC) or a network processing unit (NPU) with access to a network and said network is external to said memory appliance.
33.	(Previously presented) The method of claim 1, wherein said host system comprises system memory and wherein transferring said result comprises transferring said result to said client system without copying said result to said system memory of said host system.
34.	(Previously presented) The method of claim 33, wherein said client system comprises at least one of a laptop or a handheld device and wherein said host system comprises a server coupled to said plurality of memory devices.
35.	(Previously presented) The method of claim 1, wherein said memory related command comprises a single memory related command of the client system and wherein translating said memory related command comprises translating said single memory related command into said plurality of primitive commands that are memory related commands.
Reason for Allowance

The following is an examiner’s statement of reasons for allowance:
	A memory appliance, which comprises a host system, a memory controller, and a plurality of memory devices, receives a memory related command being an application layer command of a client system.  The memory appliance translates the application layer command into plurality of primitive commands that are lower layer commands than the application layer command.  The memory controller executes the primitive commands on the data to product a result and transfers the result to the client system using a direct memory transfer that bypass the processor of the host system, wherein the memory related command of the client system is received over a network interface of the memory appliance and comprises an OSI layer 7 command.

As to claims 1, 4, 12, and 17, the closest art of record Porterfield (US 20120311231 A1) teaches that a memory system includes a solid state memory system controller. The solid state memory system controller can be coupled to a number of solid state memory devices.  The memory system controller includes host interface (I/F) circuitry for interfacing with a host.  The host I/F circuitry is responsible for converting command packets received from the host into command instructions for a host-memory translation circuitry and for converting host-memory translation responses into host commands for transmission to the requesting host ([0023-0025]).  The host-memory translation circuitry can be coupled to the host I/F circuitry, to the memory management circuitry, and/or to the switch. The host-memory translation circuitry can be configured to translate host addresses to memory addresses, e.g., addresses associated with a received command such as a read and/or write command and convert host sector read and write operations to commands directed to specific logical units.

Another prior art Nochimowski (US 20090172276 A1) teaches that a system includes a slave device that takes the form of local storage device and a master device that takes the form of host device, which includes a host device file system in communication with the local storage device driver ([0031-0032]).  The local storage device includes a controller and a storage array having at least a first mass storage region.  The controller includes a flash manager, which translates commands received from the host device file system targeting logical addresses/units into actions performed on the physical addresses/units within mass storage region.  
The prior art of record does not disclose the limitations above in combination with the remaining elements in the independent claims. The allowable subject matter is now reflected in applicant’s independent claims 1, 4, 12, and 17. Dependent claims 3, 5-9, 11, 14-15, 18-10, 27-35 - dependent from allowed claims and therefore are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH NGUYEN/Examiner, Art Unit 2454